UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------X
                                                            :
I.O., individually and on behalf of his child               :
G.O., a minor,                                              :
                                                            :
                           Plaintiffs,                      :    20-CV-5061 (PAC)
                                                            :
         -against-                                          :
                                                            :    ORDER
New York City Department of Education,                      :
                                                            :
                           Defendant.                       :
                                                            :
------------------------------------------------------------X

          Plaintiffs I.O. individually, and on behalf of his child, G.O. a minor, established at trial

 on June 23, 2021 that they are prevailing parties under the Individuals with Disabilities

 Education Act, 20 U.S.C. § 1400, et seq, entitled to reasonable attorneys’ fees and costs.

          As explained on the record, the Court has made independent findings of fact, considered

 the relevant Johnson factors, 488 F.2d 714 (5th Cir. 1974), and analyzed the prevailing rates in

 comparable cases within this district, see, e.g., G.T. v. New York City Dep't of Educ., No.

 18CV11262GDBBCM, 2020 WL 1516403, at *1 (S.D.N.Y. Feb. 12, 2020), report and

 recommendation adopted, No. 18CIV11262GBDBCM, 2020 WL 1503508 (S.D.N.Y. Mar. 30,

 2020). Upon careful consideration of these circumstances, the Court finds the following hourly

 rates to be reasonable under 20 U.S.C. § 1415(i)(3)(B)(I):

          •   Attorneys - Irina Roller, Benjamin J. Hinerfeld and Mary Jo Whateley: $425 per hour.

          •   Paralegals - Maria Mandilas and Junnisha S. Sterling: $150 per hour.

          •   Law Clerk - Michele Zaurov: $100 per hour.




                                                          1
         The Court approves Attorney Roller for 27.2 hours billed and Paralegal Sterling for 10.4

 hours billed in connection with the underlying IDEA hearing. The Court further approves Roller

 Law’s expenses of $426 for the IDEA hearing. Total fees and costs for the IDEA hearing are

 $13,546.00, broken down as follows:

                                            IDEA Hearing
                                                    Hours          Rate     Total
            Irina Roller                            27.2           $425     $11,560.00
            Junnisha S. Sterling                    10.4           $150     $1,560.00
            Costs                                                           $426.00
            IDEA Fees and Costs                                             $13,546.00


For the federal fee action, the Court approves Roller Law attorneys and staff for the following

billable hours, but reduces the total hours billed by 33% in the interests of justice:

                                         Federal Fee Action
                                                      Hours        Rate      Total
            Irina Roller                              22.6         $425      $9,605.00
            Benjamin J. Hinerfeld                     13.7         $425      $5,822.50
            Mary Jo Whateley                          0.9          $425      $382.50
            Maria Mandilas                            5.8          $150      $870.00
            Michele Zaurov                            10.7         $100      $1,070.00
            Federal Fees                                                     $17,750
                 33% reduction                                               $(5,857.50)
            Adjusted Federal Fees                                            $11,892.50
            Costs – SDNY Filing Fee                                          $400.00
            Federal Fees and Costs                                           $12,292.50


         Wherefore, Plaintiffs are awarded $25,838.50 in total attorneys’ fees and costs for the

 IDEA hearing and for this federal fee action.

Dated: New York, New York                           SO ORDERED
       June 29, 2021


                                                    ________________________
                                                    HONORABLE PAUL A. CROTTY
                                                    United States District Judge


                                                   2
